453 F.2d 1370
Francisco TORRES, Jr., Petitioner-Appellant,v.Clarence JONES, Sheriff, Dallas County, Texas, Respondent-Appellee.
No. 71-2950 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
Feb. 4, 1972.

Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:

Affirmed: See Local Rule 21.1a,2a


**
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I
1a See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966.
2a Petitioner, a state prisoner, applied to the district court for habeas corpus relief, asserting that he had been denied a preliminary hearing and that his bail was excessive.  The district court denied relief because petitioner had failed to exhaust available state remedies.